04/23/2020



                                                                                         Case Number: DA 20-0065
            IN THE SUPREME COURT FOR THE STATE OF MONTANA

                                     No. DA 20-0065



ANIMALS OF MONTANA,INC., TROY HYDE,Permit Holder,

              Plaintiff and Appellant,

       v.

STATE OF MONTANA DEPARTMENT OF FISH, WILDLIFE, AND PARKS

              Respondent and Appellee.

      GRANT OF EXTENSION OF TIME FOR APPELLANT TO FILE
                       OPENING BRIEF

       Upon consideration of Appellant's motion for a 30-day extension of time to

file the opening brief in the above matter,

       IT IS HEREBY ORDERED that Appellant is granted a 30-day extension of

time to and including May 26, 2020 within which to prepare, serve and file

its opening brief.

       DATED this 23rd Day of April, 2020.




                                           BOWEN GREENWOOD,CLERK




ORDER FOR EXTENSION OF TIME FOR APPELLANT TO FILE OPENING BRIEF
Animals ofMT,Inc., Troy Hyde, Permit Holder v. State ofMT,FWP DA 20-0065   Page 1 of 1